United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE ARMY, ANISTON
)
ARMY DEPOT, Aniston, AL, Employer
)
___________________________________________ )
T.P., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2052
Issued: May 1, 2009

Case submitted on the record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 21, 2008 appellant’s representative filed a timely appeal from a decision of the
May 5, 2008 Office of Workers’ Compensation Programs denying a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.1
ISSUE
The issue is whether appellant sustained permanent impairment caused by his accepted
employment injuries that would entitle him to a schedule award.
FACTUAL HISTORY
On June 12, 2006 appellant, then a 42-year-old general equipment mechanic helper, filed
a traumatic injury claim alleging that on June 8, 2006 he injured of his back and right hip while

1

The record also contains a January 22, 2008 decision, which denied appellant’s claim for compensation
beginning June 30, 2006. Appellant has not appealed this decision.

working under a vehicle in the performance of duty. He did not stop work.2 On October 17,
2006 the Office accepted appellant’s claim for a lumbar strain and herniated nucleus pulposus
and paid compensation benefits.
On November 26, 2007 appellant filed a claim for a schedule award.
By letter dated December 28, 2007, the Office requested that appellant’s treating
physician, Dr. Paul Muratta, an osteopath and Board-certified anesthesiologist, provide an
evaluation of permanent impairment. It advised Dr. Muratta to utilize the American Medical
Association, Guides to the Evaluation of Permanent Impairment, (A.M.A., Guides)
(5th ed. 2001).
In a February 13, 2008 report, Dr. Muratta noted that appellant had tenderness in the
lumbar spine, pain with flexion and extension and negative straight leg raising. He found that
appellant’s motor strength in the quadriceps, hamstrings, anterior tibia and gastrocnemius was a
“5/5 bilaterally.” Dr. Muratta diagnosed lumbar herniated disc, insomnia secondary to chronic
pain and depression secondary to chronic pain. He also requested authorization for a series of
nerve root blocks.
In a February 26, 2008 report, Dr. Michael K. Morris, an osteopath and physiatrist,
reviewed appellant’s history of injury and treatment, stating that he had no history of lumbar
spine surgery. He advised that diagnostic testing revealed degenerative changes with disc
bulging at L4-5 as well as a disc herniation at L5-S1 with no impingement on exiting nerve roots.
Dr. Morris found that appellant did not have any muscular atrophy in either lower limb, although
he had pain with limited strength at both lower limbs and decreased sensation to the right knee
and proximal to the right ankle. He referred to section 15.4 and advised that appellant’s
condition corresponded to the “DRE lumbar category III which correlates to a 10 percent whole
person impairment.”3 In a March 12, 2008 report, Dr. Morris noted that appellant had some
tenderness in the upper buttock area and “good sensation to his lower extremities.” He
diagnosed cervical spine disease, lumbar spine disease and recommended water therapy and
medications for appellant.
In a report dated April 24, 2008, the Office medical adviser reviewed appellant’s history
of injury and treatment. He agreed that appellant had degenerative lumbar disc disease at L4-5
and L5-S1 and received nonsurgical treatment. The Office medical adviser indicated that
diagnostic testing revealed no motor or sensory impairment to the lower extremities related to
nerve root innervation. He noted that the Office’s procedures did not provide for impairment of
the spine or whole person impairment. The Office medical adviser opined that there was no
objective evidence of record to support any impairment to the lower extremities and that
appellant reached maximum medical improvement on February 26, 2008.

2

Appellant was terminated for misconduct on October 5, 2006, during his probationary period.

3

A.M.A., Guides 384-388.

2

On May 5, 2008 the Office denied appellant’s claim for a schedule award. It found that
the medical evidence of record did not support a permanent impairment to a scheduled member
or function of the body.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act4 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.5 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.6 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the implementing regulations.8
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under the Act for injury to the spine.9 In
1960, amendments to the Act modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.10
ANALYSIS
The evidence of record is insufficient to establish that appellant sustained permanent
impairment warranting schedule award.
The Office accepted appellant’s claim for a lumbar strain and herniated disc. Appellant
claimed a schedule award and submitted a February 26, 2008 report from Dr. Morris who
referred to Chapter 15 of the A.M.A., Guides at section 15.4 to find that his condition
corresponded to the “DRE lumbar category III which correlates to a 10 percent whole person
4

5 U.S.C. §§ 8101-8193.

5

5 U.S.C. § 8107.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

20 C.F.R. § 10.404.

8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

Pamela J. Darling, 49 ECAB 286 (1998).

10

Thomas J. Engelhart, supra note 8.

3

impairment.” The Board notes that this chapter deals with impairments of the spine. As noted,
neither the Act, nor the implementing federal regulations provide for the payment of a schedule
award for the permanent loss of use of the back or the body as a whole. A claimant is not
entitled to such a schedule award.11 The Board notes that section 8101(20) specifically excludes
the back from the definition of organ.12 A claimant may be entitled to a schedule award for
permanent impairment to an upper or lower extremity even though the cause of the impairment
originates in the spine. However, appellant did not submit sufficient medical evidence to support
any impairment to either lower extremity causally related to the accepted low back conditions.13
The Office medical adviser reviewed the report of Dr. Morris and noted that Office
policies do not provide for schedule awards for impairments of the spine or whole person.14 He
found there was no medical evidence to support impairment to the lower extremities. Appellant
did not submit any other medical evidence to support that he sustained impairment of a schedule
member of the body under the Act. Accordingly, the Board finds that appellant has not
established entitlement to a schedule award.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he was
entitled to a schedule award.15

11

See supra note 5; see also Richard R. Lemay, 56 ECAB 341 (2006).

12

5 U.S.C. § 8101(20).

13

See Richard R. Lemay, supra note 11; see also Thomas J. Engelhart, supra note 8.

14

See supra note 11.

15

Following issuance of the Office’s May 5, 2008 decision, appellant submitted additional evidence to the Office.
However, the Board may not consider such evidence for the first time on appeal as its review is limited to the
evidence that was before the Office at the time of its decision. See 20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 5, 2008 is affirmed.
Issued: May 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

